                 Case 2:19-cv-00463-JLR Document 1 Filed 03/28/19 Page 1 of 12




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8     SEA SHEPHERD LEGAL,                             NO. 2:19-cv-463
 9
                              Plaintiff,               PLAINTIFF SEA SHEPHERD
10                                                     LEGAL’S COMPLAINT FOR
       v.                                              DECLARATORY AND INJUNCTIVE
11                                                     RELEF (FREEDOM OF
                                                       INFORMATION ACT)
12     NATIONAL OCEANIC AND
       ATMOSPHERIC ADMINISTRATION,
13     an agency of the United States; NATIONAL
       MARINE FISHERIES SERVICE,
14     an agency of the United States,
15
                             Defendants.
16

17                                           INTRODUCTION
18
            1.     This action is brought to remedy violations of the Freedom of Information Act
19   (“FOIA”), 5 U.S.C. § 552 et seq. Specifically, it challenges the failure of the National Oceanic and
20   Atmospheric Administration (“NOAA”) and the National Marine Fisheries Service (“NMFS”)
21   (collectively “Federal Defendants”) to provide a legally sufficient determination within the time
22   required by FOIA in regard to Plaintiff Sea Shepherd Legal’s (“Plaintiff”) December 21, 2018
23   request for information and a waiver of fees (“FOIA Request”), as well as the Federal Defendants’
24   failure to disclose promptly those records responsive to the FOIA Request.
25          2.     Independent of the FOIA Request, on February 6, 2019, Plaintiff	 issued	 a	 formal

                                                                       SEA SHEPHERD LEGAL
                                                                       2226 Eastlake Ave. East, No. 108
     COMPLAINT                                      -1-                Seattle, Washington 98102
                                                                       (206) 504-1600.
                  Case 2:19-cv-00463-JLR Document 1 Filed 03/28/19 Page 2 of 12




 1   petition	 requesting	 the	 Secretaries	 of	 Homeland	 Security,	 the	 Treasury,	 and	 Commerce	 	 to	 perform	

 2   their	non-discretionary	duties	established	by	Section	101(a)(2)	of	the	Marine	Mammal	Protection	Act	

 3   (“MMPA”),	16	U.S.C.	§	1371(a)(2)	(“Imports	Provision”)	to	“ban	the	importation	of	commercial	fish	or	

     products	 from	 fish”	 sourced	 using	 fishing	 activities	 that	 “result[]	 in	 the	 incidental	 kill	 or	 incidental	
 4
     serious	injury”	of	the	critically	endangered	Māui	dolphins	(Cephalorhynchus	hectori	maui) “in excess of
 5
     United States standards.” Plaintiff requested a response to its petition within 60 days.	
 6
 7           3.     In	 the	 FOIA	 Request	 described	 in	 Paragraph	 1	 above,	 Plaintiff	 asked	 for	 documents	 in	

 8   NMFS’	possession	regarding	the	New	Zealand	Māui	dolphin.		Specifically,	Plaintiff	requested	all	records	

     relating	 to	 (1)	 NMFS’	 analysis	 and	 final	 decision	 to	 list	 the	 Māui	 dolphin	 as	 endangered	 under	 the	
 9
     Endangered	 Species	 Act	 (“ESA”);	 (2)	 NMFS’	 analysis	 of	 bycatch	 of,	 or	 other	 interactions	 with,	 Māui	
10
     dolphins	by	the	New	Zealand	fisheries	identified	in	the	2018	Final	List	of	Foreign	Fisheries;	(3)	NMFS’	
11
     communications	 with	 New	 Zealand	 authorities	 in	 connection	 with	 NMFS’	 preparation	 of,	 and	 since	
12
     publication	 of,	 its	 Notice	 of	 Availability	 of	 the	 2018	 Final	 List	 of	 Foreign	 Fisheries;	 and	 (4)	 NMFS’	
13
     analysis	 or	 consideration	 of	 the	 application	 of	 the	 Fish	 and	 Fish	 Product	 Import	 Provisions	 of	 the	
14
     Marine	Mammal	Protection	Act	to	New	Zealand	fisheries	interacting	with	the	Māui	dolphin.		See	Exhibit	
15
     A.	
16
             4.     As of the date of this Complaint, the	 Federal Defendants	 have not made an adequate
17
     determination regarding the	 release	 of	 documents	 subject	 to	 the	 FOIA	 Request,	 nor	 have the	 Federal
18
     Defendants provided a timeline or other plan for compliance with the requirements of FOIA to
19
     indicate when or whether the FOIA Request will be satisfied.	
20
             5.     The	 Federal Defendants	 are unlawfully withholding a determination on Plaintiff’s
21
     FOIA Request	 and	 are further violating FOIA by failing to disclose promptly any responsive
22
     records.     By failing to make a timely and adequate determination, and by failing to disclose
23
     responsive records in a prompt fashion, the Federal Defendants failed to comply with the statutory
24
     mandates and deadlines imposed by FOIA.	
25


                                                                                   SEA SHEPHERD LEGAL
                                                                                   2226 Eastlake Ave. East, No. 108
     COMPLAINT                                               -2-                   Seattle, Washington 98102
                                                                                   (206) 504-1600.
                 Case 2:19-cv-00463-JLR Document 1 Filed 03/28/19 Page 3 of 12




 1          6.     Accordingly, Plaintiff seeks declaratory relief establishing that the	 Federal Defendants	

 2   have violated FOIA. Plaintiff also seeks injunctive relief directing the	Federal Defendants to make a

 3   determination on the FOIA Request, provide a timeline for the release of responsive, non-exempt

 4   documents, and promptly provide the requested material free of cost.	

 5          7.     Plaintiff brings this lawsuit to obtain a determination on the FOIA Request and,
 6   ultimately, timely disclosure of critical information	 related	 to	 NMFS’ involvement in fulfilling its
 7   duties under the MMPA in general, and the Imports Provision in particular, related to bycatch
 8   protections for Māui	 dolphins.	 	 Given the significant potential negative impact of New Zealand

 9   fisheries on upon	the	rapidly	diminishing	population	of	Māui	dolphins	–	estimated	to	consist	of	only	44	

10   to	 57	 individuals	 worldwide	 –	 and the strong public interest in disclosure of information that may

11   directly assist Plaintiff’s time-sensitive ongoing efforts to protect the Māui	dolphins, Plaintiff seeks

12   expeditious treatment of its Complaint pursuant to 28 U.S.C. § 1657.	

13                                     STATUTORY BACKGROUND

14          8.     Upon receipt of a written request that “reasonably describes” the records sought and
15   complies with “published rules . . . and procedures to be followed,” agencies of the United States
16   government are required to disclose their records “promptly,” unless they can be lawfully withheld
17   from disclosure under one of nine specific exemptions in FOIA. 5 U.S.C. § 552(a)(3)(A).
18
            9.     FOIA provides that agencies shall “determine within 20 [working] days . . . after the
19
     receipt of any such request whether to comply with such request and shall immediately notify the
20
     person making such request of such determination and the reasons therefore, and of the right of such
21   person to appeal to the head of the agency any adverse determination.” Id. at. § 552(a)(6)(A)(i).
22
            10.    In “unusual circumstances,” an agency may extend the twenty-day time limit for up to
23
     ten working days by providing written notice to the requester setting forth the unusual circumstances
24
     and the date on which the determination is expected to be dispatched. Id. at § 552(a)(6)(B)(i).
25


                                                                         SEA SHEPHERD LEGAL
                                                                         2226 Eastlake Ave. East, No. 108
     COMPLAINT                                        -3-                Seattle, Washington 98102
                                                                         (206) 504-1600.
               Case 2:19-cv-00463-JLR Document 1 Filed 03/28/19 Page 4 of 12




 1          11.   In some limited circumstances, FOIA allows an agency to seek an extension potentially

 2   beyond ten days. Specifically, FOIA requires an agency to provide written notification to the

 3   requester: (1) offering an opportunity to limit the scope of the request so that it may be processed

 4   within the twenty working-day limit, or (2) offering an opportunity to arrange with the agency an

 5   “alternative time frame” for processing the request. Id. at § 552(a)(6)(B)(ii). If the agency elects

 6   this option, it must make its FOIA Public Liaison available to the requester to assist in any disputes

 7   with the agency. Id.

 8          12.   Following its determination as to “whether to comply with” a request for records, the

 9   agency must then make the requested records “promptly” available, 5 U.S.C. § 552(a)(3)(A),

10   (a)(6)(C)(i), unless it can establish that it may lawfully withhold records, or portions of records, from

11   disclosure under narrowly-defined FOIA exemptions listed in § 552(b). In doing so, it must make

12   reasonable efforts to search for records in a manner that is reasonably calculated to locate all records

13   responsive to the FOIA request. Id. at § 552(a)(3)(C)-(D).

14          13.   The statutory time limit governing the agency’s decision as to “whether to comply

15   with” a request for records (generally, twenty working days) also governs decisions on fee-waiver

16   requests. The agency may only toll the time period for purposes of a fee-waiver request if it solicits,

17   during the pendency of the time period, additional information “necessary to clarify with the

18   requester issues regarding fee assessment.” 5 U.S.C. § 552(a)(6)(A)(ii)(II). As amended, FOIA

19   provides that “[a]n agency shall not assess search fees . . . if the agency fails to comply with any

20   time limit under paragraph (6).” 5 U.S.C. § 552(a)(4)(A)(viii). Paragraph (6), of course, includes

21   the basic twenty-day limit, along with the possibility of tolling to request clarification on a fee-
     waiver request and the possibility of a ten-day extension for unusual circumstances.
22
23          14.   If the agency fails to make a determination on a document request within twenty

24   working-days, or within the limited additional time permitted upon proper notification of “unusual

25   circumstances,” the requester is deemed to have constructively exhausted administrative remedies


                                                                          SEA SHEPHERD LEGAL
                                                                          2226 Eastlake Ave. East, No. 108
     COMPLAINT                                        -4-                 Seattle, Washington 98102
                                                                          (206) 504-1600.
               Case 2:19-cv-00463-JLR Document 1 Filed 03/28/19 Page 5 of 12




 1   and may seek judicial review. Id. at § 552(a)(6)(C)(i).

 2                                     JURISDICTION AND VENUE
 3
            15.   The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B) (FOIA)
 4
     and 28 U.S.C. § 1331 (federal question). This Court may grant declaratory relief under 28 U.S.C. §
 5
     2201 et seq. (Declaratory Judgment Act) and injunctive relief under 5 U.S.C. § 552(a)(4)(B) (FOIA).
 6
     An actual, justiciable controversy exists within the meaning of the Declaratory Judgment Act
 7   between Plaintiff and the Federal Defendants.        The Court has jurisdiction, upon receipt of a
 8   complaint, “to enjoin the agency from withholding agency records and to order the production of any
 9   agency records improperly withheld from the complainant.” 5 U.S.C. § 552(a)(4)(B).
10
            16.   Venue is proper in this Court pursuant to 5 U.S.C. § 552(a)(4)(B), which provides
11
     venue for FOIA cases in this district as the district in which Plaintiff resides. Plaintiff maintains a
12
     principal office in the Western District of Washington. Venue is also proper under 28 U.S.C. §
13   1391(b) because the Federal Defendants are subject to personal jurisdiction in this federal district.
14                                                 PARTIES
15
            17.   Plaintiff is a nonprofit public interest law organization dedicated to its mission to save
16
     marine wildlife and habitats by enforcing, strengthening, and developing protective laws, treaties,
17
     policies and practices worldwide.      Plaintiff uses public outreach, education, and litigation to
18
     advocate for greater protection of marine wildlife and habitats.
19
            18.   Plaintiff’s interests are harmed by the Federal Defendants’ failure to make a
20
     determination upon the FOIA Request or otherwise to release the requested documents, which
21
     prevents Plaintiff from obtaining, analyzing, disseminating and using the requested information to
22
     advance Plaintiff’s mission of ensuring the protection of marine wildlife and habitat in general and
23
     Māui dolphins in particular.
24
            19.   Defendant NMFS is an agency of the U.S. Department of Commerce that has been
25


                                                                         SEA SHEPHERD LEGAL
                                                                         2226 Eastlake Ave. East, No. 108
     COMPLAINT                                        -5-                Seattle, Washington 98102
                                                                         (206) 504-1600.
               Case 2:19-cv-00463-JLR Document 1 Filed 03/28/19 Page 6 of 12




 1   delegated the responsibility for implementing the MMPA, 16 U.S.C. §§ 1361 et seq. NMFS is the

 2   United States government agency with primary responsibility to ensure that the requirements of the

 3   MMPA are followed and enforced, including the requirement that foreign fisheries exporting their

 4   products to the United States meet United States standards for limiting bycatch of marine mammals.

 5   NMFS is also responsible for the protection, conservation, and recovery of endangered and

 6   threatened marine and anadromous species under the ESA, 16 U.S.C. § 1531 et seq. NMFS is in

 7   possession and control of the records that Plaintiff seeks.

 8          20.    Defendant NOAA is an agency of the U.S. Department of Commerce with supervisory

 9   responsibility for NMFS. NOAA administers and oversees FOIA requests made to NMFS. NOAA

10   is in possession and control of the records that Plaintiff seeks.

11                                       FACTUAL BACKGROUND

12          21.    On December 21, 2018, Plaintiff submitted its FOIA Request via electronic mail to
13   NMFS, reasonably describing all documents of which Plaintiff sought disclosure. See Exhibit A.
14
            22.    The twentieth working day following December 21, 2018 was January 24, 2019.
15
            23.    As explained below, Plaintiff has received six written communications from Federal
16
     Defendants, all of which fail to satisfy FOIA’s requirements.
17
            24.    On December 21, 2018, Plaintiff received the first written communication from the
18
     Federal Defendants confirming receipt of Plaintiff’s FOIA Request. See Exhibit B. A few hours
19
     later, Plaintiff received a revised confirmation of receipt from the Federal Defendants containing a
20
     minor, non-material change in the text. See Exhibit C.
21
22          25.    On December 21, 2018, Plaintiff also received the second written communication from
     the Federal Defendants granting Plaintiff’s request for a fee waiver. See Exhibit D.
23
24          26.    On January 28, 2019, Plaintiff received the third written communication from the

25   Federal Defendants responding to an earlier telephone inquiry from Plaintiff regarding the status of


                                                                         SEA SHEPHERD LEGAL
                                                                         2226 Eastlake Ave. East, No. 108
     COMPLAINT                                         -6-               Seattle, Washington 98102
                                                                         (206) 504-1600.
               Case 2:19-cv-00463-JLR Document 1 Filed 03/28/19 Page 7 of 12




 1   its FOIA Request. In this communication, Federal Defendants confirmed that the FOIA Request had

 2   been entered into their tracking system but “had not yet been assigned out to a line office for

 3   processing,” which action was expected to occur within the next few days. See Exhibit E

 4          27.   On January 28, 2019, Plaintiff responded in writing to the Federal Defendants’ third
 5   written communication by informing them that (1) the federal government shutdown did not justify
 6   an agency’s failure to comply with statutory deadlines; (2) a determination on Plaintiff’s FOIA
 7   Request had been due on January 23, 2019; and (3) a ten working day extension for “unusual

 8   circumstances” had not been invoked. Plaintiff demanded a formal determination on its FOIA

 9   Request from the Federal Defendants by no later than February 4, 2019. See Exhibit F. Although

10   Plaintiff inadvertently represented that the 20th working day since the FOIA Request fell on January

11   23, instead of correctly stating January 24, this error was immaterial as it was already four days past

12   the January 24th deadline.

13          28.   On March 1, 2019, Plaintiff received the fourth written communication from Federal
14   Defendants, which purported to be an acknowledgment of receipt of Plaintiff’s FOIA Request. In

15   this document, the Federal Defendants stated that Plaintiff would be charged fees according to an

16   “other” category – in apparent direct contradiction to the previously granted fee waiver. The Federal

17   Defendants also claimed to invoke a ten working day extension for “unusual circumstances” and

18   requested that Plaintiff contact them if it was interested in narrowing the scope of its FOIA Request.

19   See Exhibit G.

20          29.   On March 19, 2019, Plaintiff received the fifth written communication from Federal

21   Defendants requesting that Plaintiff participate in a “scope clarification telephone call” regarding

22   Plaintiff’s FOIA Request. See Exhibit H.

23          30.   On March 21, 2019, Plaintiff participated in a telephone conference with the Federal
24   Defendants. Plaintiff indicated that, by participating in the call, it was not waiving any rights under
25   FOIA and again requested that the Federal Defendants provide it with a formal determination on its

                                                                        SEA SHEPHERD LEGAL
                                                                        2226 Eastlake Ave. East, No. 108
     COMPLAINT                                       -7-                Seattle, Washington 98102
                                                                        (206) 504-1600.
                Case 2:19-cv-00463-JLR Document 1 Filed 03/28/19 Page 8 of 12




 1   FOIA Request. The Federal Defendants requested a brief clarification of a limited issue related to

 2   Plaintiff’s single request for documents concerning NMFS’ analysis and final decision to list the

 3   Māui dolphin as endangered under the ESA.           In response, Plaintiffs provided the requested

 4   clarification and asked whether the Federal Defendants had any questions pertaining to the

 5   remaining three individual document requests related to international application of the MMPA. The

 6   Federal Defendants informed Plaintiff that no personnel from NMFS’ international division were on
     the call and, therefore, they were unable to discuss Plaintiff’s remaining three requests for
 7
     documents – but they were unaware of any questions related to those requests.                    The Federal
 8
     Defendants also confirmed that Plaintiff had been granted a fee waiver on December 21, 2018 and,
 9
     accordingly, Plaintiff understood that it could disregard the statement in the Federal Defendants’
10
     March 1, 2019 written communication indicating that Plaintiff would be charged fees according to
11
     an “other” category.
12
13          31.   Given that the Federal Defendants did not send their March 1, 2019 written
     communication attempting to invoke “unusual circumstances” until thirty-six days following the
14
     expiration of the twenty-day determination period, the extension for “unusual circumstances” is
15
     statutorily unavailable. See 5 U.S.C. § 552(a)(6)(B)(i) (providing that the twenty-day period “may
16
     be extended by written notice”).
17
18          32.   Moreover, the Federal Defendants also failed to provide “the date on which a

19   determination is expected to be dispatched,” an additional requirement for the ten-day extension. Id.

20          33.   Finally, even if the Federal Defendants had properly invoked the ten-day extension, the

21   additional days would have extended only until March 15, 2019 (10 working days after March 1).

22   That date has now long passed without the Federal Defendants issuing a determination on the FOIA

23   Request.

24          34.   As of the date of this Complaint, Plaintiff has not received a legally sufficient
25   determination on its FOIA Request for records.


                                                                       SEA SHEPHERD LEGAL
                                                                       2226 Eastlake Ave. East, No. 108
     COMPLAINT                                        -8-              Seattle, Washington 98102
                                                                       (206) 504-1600.
               Case 2:19-cv-00463-JLR Document 1 Filed 03/28/19 Page 9 of 12




 1           35.   Plaintiff believes and alleges that the Federal Defendants are unlawfully withholding a

 2   determination on its FOIA Request.

 3           36.   Federal Defendants have not offered a reasonable explanation for their delay, and they
 4   have failed to estimate when, or to indicate whether, they will comply with their obligations under
 5   FOIA.
 6
             37.   Because the Federal Defendants have “fail[ed] to comply with the applicable time limit
 7   provisions,” Plaintiff has constructively exhausted its administrative remedies with respect to the
 8   requested documents. 5 U.S.C. § 552(a)(6)(C)(i).
 9
                                        FIRST CLAIM FOR RELIEF
10
                                  Violation of Freedom of Information Act
11                                Failure to Respond with a Determination
12
             38.   Plaintiff herein incorporates all allegations contained in the preceding paragraphs.
13
             39.   FOIA provides that any person may obtain promptly those agency records that are not
14
     subject to the FOIA disclosure exemptions. 5 U.S.C. § 552 (a)(3)(A).
15
             40.   Plaintiff properly requested records within the control of the Federal Defendants.
16
17           41.   The Federal Defendants failed to provide Plaintiff with a determination as to whether

18   the Federal Defendants have any non-exempt records responsive to the FOIA Request and whether

19   they intended to release such records within the required timeframe. Id. at §§ 552(a)(6)(A)(i);

20   552(a)(6)(B).

21           42.   The Federal Defendants failed to properly invoke and comply with FOIA’s provision
22   allowing a ten working-day extension of the twenty-working day FOIA compliance period for
23   “unusual circumstances.” Id. at § 552(a)(6)(B)(i).

24           43.   The Federal Defendants failed to properly invoke and comply with FOIA’s provision
25   permitting an extension of potentially greater than ten working days by offering Plaintiff an

                                                                         SEA SHEPHERD LEGAL
                                                                         2226 Eastlake Ave. East, No. 108
     COMPLAINT                                        -9-                Seattle, Washington 98102
                                                                         (206) 504-1600.
              Case 2:19-cv-00463-JLR Document 1 Filed 03/28/19 Page 10 of 12




 1   opportunity to arrange with the agency an alternative time frame for processing the request or a

 2   modified request. Id. at § 552(a)(6)(B)(ii).

 3          44.   Federal Defendant’s failure to comply with FOIA is subject to judicial review under 5
 4   U.S.C. § 552(a)(4)(B).
 5
            45.   Accordingly, Plaintiff is entitled to injunctive and declaratory relief with respect to a
 6
     determination on the FOIA Request.
 7
                                       SECOND CLAIM FOR RELIEF
 8
                                   Violation of Freedom of Information Act
 9                                   Failure to Disclose Records Promptly
10
            46.   Plaintiff herein incorporates all allegations contained in the preceding paragraphs.
11
            47.   FOIA requires the Federal Defendants to process the FOIA Request described herein
12
     and to promptly provide responsive records, or any reasonably segregable portion of a record not
13
     subject to specified FOIA exemptions.
14
            48.   The Federal Defendants violated Plaintiff’s rights under FOIA when they failed to
15
     promptly disclose records, or to disclose reasonably segregable portions of lawfully exempt records,
16
     that are responsive to the FOIA Request.
17
18          49.   The Federal Defendants’ failure to comply with FOIA is subject to judicial review

19   under 5 U.S.C. § 552(a)(4)(B).

20          50.   Accordingly, Plaintiff is entitled to injunctive and declaratory relief with respect to the
21   Federal Defendants’ obligation to disclose responsive records promptly.
22
23
24
25


                                                                         SEA SHEPHERD LEGAL
                                                                         2226 Eastlake Ave. East, No. 108
     COMPLAINT                                       - 10 -              Seattle, Washington 98102
                                                                         (206) 504-1600.
           Case 2:19-cv-00463-JLR Document 1 Filed 03/28/19 Page 11 of 12




 1                                      PRAYER FOR RELIEF

 2
          Plaintiff respectfully requests that the Court enter judgment providing the following relief:
 3
 4        1.     Declare that the Federal Defendants violated FOIA by failing to make a

 5        determination on Plaintiff’s FOIA Request within the statutory deadlines.

 6        2.     Order the Federal Defendants to provide Plaintiff with a final determination on its

 7        FOIA Request;

 8        3.     Order the Federal Defendants to conduct searches that are reasonably calculated to

 9        locate all records – up to the date when the searches are conducted – responsive to the

10        FOIA Request at no cost to Plaintiff;
          4.      Process and release all records responsive to the FOIA Request at no cost to
11
          Plaintiff within twenty days from the date of such order;
12
          5.     Retain jurisdiction of this action to ensure the processing of the FOIA Request and
13
          to ensure that no agency records are wrongfully withheld;
14
          6.     Award Plaintiff costs, including reasonable attorney fees and litigation costs in this
15
          action, pursuant to 5 U.S.C. § 552(a)(4)(E); and
16
          7.     Grant Plaintiff any relief that the Court deems just and proper.
17
18
                 Dated this 28th day of March 2019
19
                                                   s/ Brett W. Sommermeyer
20                                                 Brett W. Sommermeyer (WA Bar No. 30003)
                                                   SEA SHEPHERD LEGAL
21                                                 2226 Eastlake Ave. East, No. 108
22                                                 Seattle, WA 98102
                                                   Phone: (206) 504-1600
23                                                 Email: brett@seashepherdlegal.org

24
25


                                                                      SEA SHEPHERD LEGAL
                                                                      2226 Eastlake Ave. East, No. 108
     COMPLAINT                                    - 11 -              Seattle, Washington 98102
                                                                      (206) 504-1600.
           Case 2:19-cv-00463-JLR Document 1 Filed 03/28/19 Page 12 of 12




 1                                        s/ Catherine E. Pruett
                                          Catherine E. Pruett (WA Bar No. 35140)
 2                                        SEA SHEPHERD LEGAL
                                          2226 Eastlake Ave. East, No. 108
 3
                                          Seattle, WA 98102
 4                                        Phone: (206) 504-1600
                                          Email: catherine@seashepherdlegal.org
 5
 6                                        Attorneys for Plaintiff SEA SHEPHERD LEGAL
 7
 8
 9
10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                          SEA SHEPHERD LEGAL
                                                          2226 Eastlake Ave. East, No. 108
     COMPLAINT                           - 12 -           Seattle, Washington 98102
                                                          (206) 504-1600.
